This cause came on for further consideration upon the filing by respondent, Billie L. Warren, of an application for termination of probation.
The court comes now to consider its order of June 9,1993, in which respondent was suspended from the practice of law for one year with the suspension stayed on the following conditions: (1) respondent be placed on probation for two years and be required to meet regularly with a monitoring attorney assigned by relator, who will supervise respondent’s office practices; (2) during the probationary period, respondent take ten hours of continuing legal education courses on law office management in addition to the standard continuing legal education requirements; (3) during the probationary period, respondent commit no further disciplinary violations; and (4) respondent immediately dismiss her pending litigation against the Jacksons and submit to mandatory binding arbitration before the Fee Dispute Committee of the Cincinnati Bar Association. The court finds that respondent has substantially complied with its June 9,1993 order and with the provisions of Gov.Bar R. V(9).
THEREFORE, IT IS ORDERED by the court that the probation of Billie L. Warren, Attorney Registration No. 0030586, last known address in Cincinnati, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier case, see Cincinnati Bar Assn. v. Warren (1993), 66 Ohio St.3d 334, 612 N.E.2d 1223.